                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                 Case No. 5:20-cv-46-M


 ACCREDITATION COMMISSION
 FOR HEALTH CARE, INC.,

                       Plaintiff,                                       ORDER

      V.

 NEXTLOGIK, INC.,

                       Defendant.



       This matter comes before the Court on "Plaintiffs Consent Motion to Seal Certain

Information in Plaintiffs Memorandum Opposing Dismissal or Transfer and Accompanying

Declaration" [DE-47 (the "Motion")]. Accreditation Commission for Health Care, Inc.

("Plaintiff' or "ACHC"), with consent ofNextLOGiK, Inc. ("Defendant"), seeks to seal its

memorandum in opposition to Defendant' s motion to dismiss or transfer venue [DE-45] and

accompanying declaration [DE-46] because they contain confidential and sensitive business

and medical information. Plaintiff has also filed narrowly redacted versions of the same

documents on the public docket. [DE-49; DE-50.] Having reviewed the Motion, the Court

finds that Plaintiff has established that sealing the memorandum and accompanying

declaration is warranted and therefore GRANTS the Motion. Specifically:

       1.      Plaintiff filed this Motion on July 24, 2020. Thus, the public received notice of

the request to seal and has had a reasonable opportunity to object. See In re Knight Pub! 'g Co.,

743 F.2d 231 , 235 (4th Cir. 1984).

       2.      " [T]he common law presumes a right to access all judicial records and

documents." In re US.for an Order Pursuant to 18 U SC Section 2703(d) , 707 F.3d 283 , 290


            Case 5:20-cv-00046-M Document 53 Filed 08/06/20 Page 1 of 3
(4th Cir. 2013) (citations omitted). By contrast, "the First Amendment provides a right of access

only to particular judicial records and documents." Id. (citation omitted). The common law' s

"presumption of access .. . can be rebutted if countervailing interests heavily outweigh the public

interests in access." Rushford v. New Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988).

Under the First Amendment, on the other hand, "the Court may grant the parties' motion to seal

' only upon a showing of a compelling interest, and only if the sealing is narrowly tailored to

serve that interest. '" Volvo Grp. N Am., LLC v. Forja de Monterrey SA. de C. V, No. 1:16-cv-

114, 2019 WL 6307540, at* 1 (M.D.N.C. Nov. 25 , 2019) (citations omitted).

       3.      Even assuming the First Amendment and its more stringent standard applies to

both the memorandum and declaration, Plaintiff has established that sealing is warranted. See

360 Mortgage Grp., LLC v. Stonegate Mortgage Corp., No. 5:14-CV-00310-F, 2016 WL

4939308, at* 1 (E.D.N.C. Sept. 14, 2016) ("[T]he court need not determine whether the First

Amendment or common law presumption of access applies, as the parties' arguments are

sufficient to overcome even the more stringent standard.").

       4.      The business information Plaintiff seeks to seal is the same or substantially similar

to information the Court previously sealed [DE-39; DE-25] in connection with Defendant' s

motion to dismiss or transfer venue [DE-38] and Defendant' s prior motion to dismiss or transfer

venue [DE-12] . Because the public received notice of the request to seal, has had a reasonable

opportunity to object, and for substantially the same reasons as in the Court' s previous orders

[DE-39; DE-25], the Court will permanently seal the confidential business information.

       5.      Under the First Amendment standard for sealing information, " [i]f the request is

narrowly tailored, sensitive medical information may be sealed." Bell v. Shinseki, No. 1: 12-CV-

57, 2013 WL 3157569, at *9 (M.D.N.C. June 20, 2013), aff'd, 584 F. App 'x 42 (4th Cir. 2014)

(per curiam). Courts within this Circuit regularly seal narrowly tailored medical information
                                                  2


            Case 5:20-cv-00046-M Document 53 Filed 08/06/20 Page 2 of 3
under this standard, and the Court will seal the employee medical information here. See, e.g. ,

Bell, 2013 WL 3157569, at *9 (sealing information in the summary judgment record related to

medical conditions); Swindell v. CACI NSS, Inc., No. 5:17-CV-00617-D, 2020 WL 698267, at *9

(E.D.N.C. Feb. 10, 2020) (sealing "personal medical information"); Boone v. Bd. of Governors of

Univ. ofN Carolina, 395 F. Supp. 3d 657, 665 (M.D.N.C. 2019) (sealing records of " [p]laintiff's

medical visits or medication or treatment history" filed in connection with a summary judgment

motion); Briggs v. Marriott Int '!, Inc., 368 F . Supp. 2d 461,463 n.1 (D. Md. 2005) (sealing

plaintiff's disability claim filed in connection with a summary judgment motion), aff'd, 205 F.

App ' x 183 (4th Cir. 2006) (per curiam).

         6.     The Court is obligated to consider less drastic alternatives to sealing. In re Knight

Publ 'g Co., 743 F.2d at 235 . The public has access to all non-confidential information contained

in ACHC ' s opposition and accompanying declaration because ACHC has filed appropriately

redacted versions of the documents. [DE-49; DE-50.] The Court finds that the limited redactions

therein are narrowly tailored to protect Plaintiff's proprietary business information and its

employee's medical information while also providing public access to the memorandum and

accompanying declaration.

         IT IS THEREFORE ORDERED that "Plaintiff's Consent Motion to Seal Certain

Information in Plaintiff's Memorandum Opposing Dismissal or Transfer and Accompanying

Declaration" [DE-47] is GRANTED . The Clerk is directed to permanently seal DE-45 and

DE-46.

         SO ORDERED, this the 6 th day of August, 2020.



                                                       ~£(!jM'J sr
                                                       UNITED STATES DISTRICT JUDGE

                                                   3


              Case 5:20-cv-00046-M Document 53 Filed 08/06/20 Page 3 of 3
